Citation Nr: 0813728	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-32 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for coronary artery disease.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for service connection for back injury residuals.  

3.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include gastroesophageal reflux 
disease, diverticulosis, and irritable bowel syndrome.  

4.  Entitlement to service connection for chronic 
hypertension.  

5.  Entitlement to service connection for a chronic skin 
disorder.  

6.  Entitlement to service connection for a chronic sleep 
disorder.  

7.  Entitlement to service connection for a chronic disorder 
manifested by sexual dysfunction.   

8.  Whether the March 10, 1971, Regional Office decision 
denying service connection for a nervous (psychiatric) 
disorder was clearly and unmistakably erroneous.  

9.  Whether the June 30, 1975, Regional Office decision 
determining that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a nervous (psychiatric) disorder was 
clearly and unmistakably erroneous.  

10. Whether the February 12, 1991, rating decision denying 
service connection for post-traumatic stress disorder was 
clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO), which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for coronary artery disease (CAD) and a 
back injury residuals and denied service connection for a 
chronic gastrointestinal disorder to included 
gastroesophageal reflux disease, diverticulosis, and 
irritable bowel syndrome, hypertension, a chronic skin 
disorder, a chronic sleep disorder, and chronic sexual 
dysfunction; determined that its March 10, 1971, rating 
decision denying service connection for a nervous 
(psychiatric) disorder was not clearly and unmistakably 
erroneous; determined that its June 30, 1975, rating decision 
determining that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a nervous (psychiatric) disorder was 
not clearly and unmistakably erroneous; and determined that 
its February 12, 1991, rating decision denying service 
connection for post-traumatic stress disorder (PTSD) was not 
clearly and unmistakably erroneous.  

In March 2005, the veteran submitted a notice of disagreement 
(NOD) with the RO's determination that new and material 
evidence had not been received to reopen his claims of 
entitlement to service connection for CAD and back injury 
residuals; the denial of service connection for a chronic 
gastrointestinal disorder, chronic hypertension, a chronic 
skin disorder, and chronic sexual dysfunction; and the RO's 
determinations that its March 10, 1971, rating decision 
denying service connection for a nervous (psychiatric) 
disorder; its June 30, 1975, rating decision determining that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
nervous (psychiatric) disorder was not clearly and 
unmistakably erroneous; and its February 12, 1991, rating 
decision denying service connection for PTSD was not clearly 
and unmistakably erroneous.  In August 2005, the RO issued a 
statement of the case to the veteran and his accredited 
representative.  In October 2005, the veteran submitted an 
Appeal to the Board (VA Form 9).  

The issues of service connection for a chronic cardiovascular 
disorder to include CAD, a chronic back disorder, a chronic 
gastrointestinal disorder to include gastroesophageal reflux 
disease, diverticulosis, and irritable bowel syndrome, 
chronic hypertension, a chronic skin disorder, a chronic 
sleep disorder, and a chronic disorder manifested by sexual 
dysfunction are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran's attorney has advanced statements which can be 
reasonably construed as a claim that the RO's July 22, 1997, 
rating decision granting service connection for PTSD 
effective as March 17, 1997, was clearly and unmistakably 
erroneous.  It appears that the RO has not had an opportunity 
to act upon the claim.  Absent an adjudication, a NOD, a SOC, 
and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2007).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2007).  


FINDINGS OF FACT

1.  In June 2001, the RO denied service connection for CAD.  
In July 2001, the RO submitted a NOD with the adverse 
decision.  

2.  In May 2002, the RO issued a SOC to the veteran.  The 
veteran did not subsequently perfect a timely Appeal to the 
Board (VA Form 9) from the adverse decision.  

3.  The documentation received since the June 2001 RO 
decision is relevant and probative of the issue at hand and 
raises a reasonable possibility of substantiating the 
veteran's claim.  

4.  In February 1976, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for back injury 
residuals.  The veteran was informed in writing of the 
adverse decision and his appellate rights in February 1976.  

5.  The documentation received since the February 1976 RO 
determination is relevant and probative of the issue at hand 
and raises a reasonable possibility of substantiating the 
veteran's claim.  

6.  A March 10, 1971, RO decision denied service connection 
for a nervous (psychiatric) disorder.  The veteran was 
informed in writing of the decision and his appellate rights 
in March 1971.  The veteran did not submit a NOD with the 
adverse decision.  

7.  The evidence before the RO in March 1971 did not 
establish that a chronic psychiatric disorder was manifested 
during or otherwise originated during active service.  

8.  A June 30, 1975, RO decision determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for a nervous 
(psychiatric) disorder.  The veteran was informed in writing 
of the decision and his appellate rights in July 1975.  The 
veteran did not submit a NOD with the adverse decision.  

9.  The additional documentation before the RO in June 1975 
was not new and material as to the issue of service 
connection for a nervous (psychiatric) disorder.  

10.  A February 12, 1991, RO decision denied service 
connection for PTSD.  The veteran was informed in writing of 
the decision and his appellate rights in February 1991.  The 
veteran did not submit a NOD with the adverse decision.  

11.  The evidence before the RO in February 1991 did not 
establish that chronic PTSD was manifested during or 
otherwise originated during active service.  


CONCLUSIONS OF LAW

1.  The June 2001 RO decision denying service connection for 
CAD is final.  New and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
CAD has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2007).  

2.  The February 1976 RO determination that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for back injury 
residuals is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for back injury residuals has been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2007).  

3.  The RO did not commit clear and unmistakable error in its 
March 10, 1971, rating decision denying service connection 
for a nervous (psychiatric) disorder.  38 U.S.C.A. § 310 
(West 1970); 38 U.S.C.A. § 7105 (West 2002).  

4.  The RO did not commit clear and unmistakable error in its 
June 30, 1975, rating determination that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a nervous 
(psychiatric) disorder.  38 U.S.C.A. § 4005 (West 1974); 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (1974); 38 
C.F.R. § 3.105(a) (2007).  

5.  The RO did not commit clear and unmistakable error in its 
February 12, 1991, rating decision denying service connection 
for PTSD.  38 U.S.C.A. § 310 (West 1990); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issues 
of whether new and material evidence has been received to 
reopen the veteran's claims of entitlement to service 
connection for CAD and back injury residuals, the Board 
observes that the RO issued VCAA notices to the veteran in 
August 2004 and May 2006 which informed the veteran of the 
evidence generally needed to support an application to reopen 
a claim of entitlement to service connection and the 
disability evaluation and effective date assigned for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his application.  Such notice effectively informed him of the 
need to submit any relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  

The Board observes that the VCAA does not apply to claims of 
clear and unmistakable error.  Hines v. Principi, 18 Vet. 
App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).  

A.  CAD

1.  Prior Rating Decision

In June 2001, the RO denied service connection for CAD as the 
claimed disorder was not shown during active service or as 
secondary to the veteran's service-connected PTSD.  In July 
2001, the RO submitted a NOD with the adverse decision.  In 
May 2002, the RO issued a SOC to the veteran.  The veteran 
did not subsequently perfect a timely Appeal to the Board (VA 
Form 9) from the adverse decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records do not refer to CAD.  A March 1997 written statement 
from D. Mark McCoy, M.D., indicates that the veteran was 
diagnosed with arteriosclerotic coronary artery occlusive 
disease.  Dr. McCoy conveyed that stress was an adverse 
factor in patients with ischemic heart disease.  An April 
1997 written statement from Gary D. Fine, D.O., conveys that 
the veteran was diagnosed with three vessel CAD  The report 
of a June 1997 VA examination for compensation purposes 
states that the veteran was diagnosed arteriosclerotic heart 
disease.  The report of an April 2001 VA examination for 
compensation purposes and the addendum thereto states that 
PTSD was not the sole cause for the veteran's CAD.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the June 2001 RO decision 
denying service connection for CAD consists of VA clinical 
and examination documentation; private clinical 
documentation; Social Security Administration (SSA) records; 
and written statements from the veteran and his attorney.  A 
February 2004 written statement from Robert L. Nowlin, M.D., 
conveys that "the patient states that he is under a 
tremendous amount of stress, and this may well contribute to 
not only development of coronary arteriosclerosis but also 
vasospasm and symptoms of angina."  The Board finds that Dr. 
Nowlin's written statement constitutes new and material 
evidence in that it is of such significance that it raises a 
reasonable possibility of substantiating the veteran's claim.  
As new and material evidence has been received, the veteran's 
claim of entitlement to service connection for chronic CAD is 
reopened.  

B.  Back Injury Residuals

1.  Prior Rating Decisions

In March 1971, the RO denied service connection for back 
injury residuals as the claimed disorder was not shown by the 
clinical documentation of record.  The veteran was informed 
in writing of the adverse decision and his appellate rights 
in March 1971.  The veteran did not submit a NOD from the 
decision.  

The evidence considered by the RO in formulating its March 
1971 rating decision may be briefly discussed.  The veteran's 
service medical records make no reference to a chronic back 
injury or disability.  The report of a December 1970 VA 
examination for compensation purposes states that the veteran 
complained of backaches.  Contemporaneous physical and X-ray 
evaluations of the back were reported to be normal.  

The veteran subsequently sought to reopen his claim for 
service connection.  In June 1975, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for back 
injury residuals.  The veteran was informed in writing of the 
adverse decision and his appellate rights in July 1975.  

The additional documentation reviewed by the RO in reaching 
its June 1975 rating determination consists of VA clinical 
documentation and written statements from the veteran and 
several of his associates.  A February 1975 written statement 
from G.T.S. relates that he had served with the veteran at 
Fort Sills, Oklahoma.  He recalled that the veteran had been 
thrown from a truck while collecting garbage and sustained a 
chronic back injury.  A February 1975 VA hospital summary 
states that the veteran complained of low back pain.  He 
reported that he had been in a vehicle which was involved in 
a "mine accident;" was thrown from the vehicle; and 
sustained a chronic back injury.  The veteran was diagnosed 
with back pain.  

Additional service medical records were subsequently 
incorporated into the record by the RO.  In February 1976, 
the RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for back injury residuals.  The veteran 
was informed in writing of the adverse determination and his 
appellate rights in February 1976.  The additional service 
documentation does not refer to a chronic back disorder.  

2.  New and Material Evidence

The evidence submitted since the February 1976 RO 
determination that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for back injury residuals consists of VA 
clinical and examination documentation; private clinical 
documentation; Social Security Administration (SSA) records; 
and written statements from the veteran and his attorney.  An 
April 1982 physical evaluation from W. G. Lockhart, M.D., 
indicates that the veteran presented a history of chronic 
"back trouble since he was blown off a personnel carrier or 
a tank in Vietnam."  The veteran was diagnosed with a L5 
intervertebral disc rupture and subsequently underwent a left 
L5 hemilaminectomy.  In an undated written statement received 
in March 1997, the veteran advanced that he was riding on the 
back of an armored personnel carrier when it struck a 
landmine; was thrown from the vehicle and landed on a tree; 
and sustained a chronic back injury.  

The Board finds that Dr. Lockhart's April 1982 physical 
evaluation and the veteran's undated written statement 
constitute new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the veteran's claim.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for back injury residuals 
is reopened.  


III.  March 10, 1971, RO Decision 

A. Historical Review 

The veteran's service medical records make no reference to a 
chronic acquired psychiatric disorder.  His service personnel 
records indicate that he served in the Republic of Vietnam.  
The report of a March 1970 VA examination for compensation 
purposes states that the veteran complained of nervousness 
and an inability to sleep well.  The veteran was diagnosed 
with "a transient adult situational reaction manifested by 
mild anxiety and hypochondriasis."  A September 1970 VA 
hospital summary indicates that the veteran was admitted due 
to his anxiety symptoms.  He was noted to have been 
previously hospitalized and diagnosed with an anxiety state.  
An impression of an anxiety state was again advanced.  On 
March 10, 1971, the RO denied service connection for a 
"nervous disorder."  In March 1971, the veteran was 
informed of the decision and his appellate rights.  The 
veteran did not submit a NOD with the decision.  

B.  Clear and Unmistakable Error 

Generally, appellate review is initiated by a NOD and 
completed by a substantive appeal after a SOC is furnished.  
Absent such action, a rating determination is considered to 
be final and is not subject to review except upon a finding 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002).  Title 38 of the Code of Federal Regulations (2007) 
provides, in pertinent part, that:

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2007).  

The Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  A 
determination of clear and unmistakable error is dependent 
solely upon a review of that evidence which was before the 
adjudicator at the time of the challenged decision.  A mere 
disagreement with how the facts were weighed or evaluated is 
not enough to substantiate a CUE claim.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  See also Norris v. West, 
12 Vet. App. 413, 419 (1999);Ingram v. Nicholson, 21 Vet. 
App. 232, 242 (2007).  The Court has clarified that:

In order for there to be a valid claim of 
[clear and unmistakable error], ... [t]he 
claimant, in short, must assert more than 
a disagreement as to how the facts were 
weighed or evaluated."  Russell, 3 
Vet.App. at 313.  That is because, "even 
where the premise of error is accepted, 
if it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be, ipso 
facto, clear and unmistakable."  Fugo v. 
Brown, 6 Vet.App. 40, 43-44 (1993).  

In March 1971 and at the present time, service connection may 
be granted for disability arising from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 310 (now codified at 38 U.S.C.A. § 1110 (West 2002).  

In his March 2005 NOD and Appeal to the Board (VA Form 9), 
the veteran advances that the RO committed clear and 
unmistakable error in its March 10, 1971, rating decision by 
failing to consider all of the VA clinical documentation 
dated in August and September 1970 which reflected that a 
psychoneurosis was "strongly suspected."  

The Board notes that the cited VA clinical documentation were 
date stamped and apparently received by the RO on February 3, 
1975, some three years after the March 10, 1971, rating 
decision.  As the clinical documentation was not of record at 
the time of the rating decision, the RO's failure to consider 
it cannot support a claim of clear and unmistakable error.  
As the clinical documentation then of record does not reflect 
that an acquired psychiatric disability was manifested during 
or otherwise originated during active service, the Board 
concludes that the RO did not commit clear and unmistakable 
error in denying service connection for a psychiatric 
disorder. 




IV.  June 30, 1975, RO Decision 

A. Historical Review 

In February 1975, the veteran sought to reopen his claim of 
service connection for a psychiatric disorder.  On June 30, 
1975, the RO determined that a new factual basis had not been 
established (new and material evidence had not been received) 
to reopen the veteran's claim of entitlement to service 
connection for a nervous (psychiatric) disorder.  The veteran 
was informed of the adverse determination and his appellate 
rights.  He did not submit a NOD with the decision.  

The additional documentation then before the RO consisted of 
VA clinical documentation dated between August 1970 and March 
1975 and lay statements from the veteran and his associated.  
The VA clinical documentation reflects that the veteran was 
seen for his psychiatric complaints and diagnosed variously 
with a suspected psychoneurosis and a neuropsychiatric 
disorder.  A March 20, 1975, VA treatment record states that 
the veteran discussed his traumatic experiences in the 
Republic of Vietnam.  While the treating VA social worker 
spoke "of Post-Vietnam Syndrome" with the veteran, no 
diagnosis was advanced.  Lay statements from the veteran's 
associates indicated that he was a different individual upon 
his return from active service.  

B.  Clear and Unmistakable Error 

In June 1975, as at the present time, absent the filing of a 
NOD within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§ 3008, 4005 (West 1974) (recodified at 38 U.S.C.A. §§ 5108, 
7105). 

In his March 2005 NOD and Appeal to the Board (VA Form 9), 
the veteran advanced that the RO failed to properly weigh the 
additional evidence then of record in reaching its June 30, 
1975, determination.  
The issue then before the RO in June 1975 was whether new and 
material evidence had been received to reopen the claim for 
service connection rather than the merits of the claim 
itself.  The additional documentation before the RO at the 
time of the June 30, 1975, rating decision contained no 
findings reflecting that any medical professional had 
attributed the veteran's psychoneurosis to active service.  
While the RO's determination may be contrary to how such 
evidence would be considered at the present time and, in 
hindsight, an error, it is not absolutely clear that a 
different result would have ensued.  Given that fact, the 
Board concludes that the RO did not commit clear and 
unmistakable error in determining that new and material 
evidence had not been received to reopen the veteran's claim 
of service connection for a nervous (psychiatric) disorder.  


V.  February 12, 1991, RO Decision

A. Historical Review 

In September 1990, the veteran submitted a claim of 
entitlement to service connection for PTSD.  The report of a 
January 1991 VA examination for compensation purposes states 
that the veteran was diagnosed with a general anxiety 
disorder.  The examiner commented that:

In conclusion, based upon the evidence in 
the "C" file and from this examination, 
I do not feel that a diagnosis of PTSD 
can be substantiated.  I am unable to 
identify a significant stressor in 
Vietnam or significant intrusive thoughts 
that are interfering with his 
interpersonal adjustments since being 
discharged from the military.  

On February 12, 1991, the RO denied service connection for 
PTSD as the claimed disorder was not diagnosed on current VA 
examination.  The veteran was informed in writing of the 
adverse decision and his appellate rights in February 1991.  
He did not submit a NOD with the decision.  

B.  Clear and Unmistakable Error 

In his March 2005 NOD and Appeal to the Board (VA Form 9), 
the veteran advanced that the report of the January 1991 VA 
examination for compensation purposes was inadequate for 
rating purposes as the examiner's conclusion that he was 
"unable to identify a significant stressor in Vietnam or a 
significant intrusive thoughts that are interfering with his 
interpersonal adjustments since being discharged from the 
military" was contrary to both the subjective history 
presented by the veteran and the provisions of 38 U.S.C.A. 
§ 1154(b).  

The evidence then before the RO does not reflect that the 
veteran was diagnosed with PTSD and, in fact, conveys that a 
competent medical professional expressly negated such a 
diagnosis.  The veteran asserts, in essence, that the January 
1991 examination findings were clearly and unmistakably 
erroneous as they did not concur with his subjective history 
and were contrary to the provisions of 38 U.S.C.A. § 1154(b) 
providing, in the case of any veteran who engaged in combat, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury.  The issue of clear and unmistakable error lies with 
the rating decision and not the examination findings.  
Indeed, the RO was not free to disregard the medical opinion.  
In the absence of a diagnosis of PTSD, the Board concludes 
that the RO did not commit clear and unmistakable error in 
denying service connection for PTSD.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for CAD is granted.  

The veteran's application to reopen his claim of entitlement 
to service connection for back injury residuals is granted.  

The March 10, 1971, Regional Office decision denying service 
connection for a nervous (psychiatric) disorder was not 
clearly and unmistakably erroneous.  

The June 30, 1975, Regional Office decision determining that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
nervous (psychiatric) disorder was not clearly and 
unmistakably erroneous.  
The February 12, 1991, rating decision denying service 
connection for PTSD was not clearly and unmistakably 
erroneous.  


REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service connection for a chronic 
cardiovascular disorder to include CAD and a chronic back 
disorder to include back injury residuals are to be 
determined following a de novo review of the entire record.  

The veteran asserts that he sustained a chronic back disorder 
and a chronic skin disorder during active service in the 
Republic of Vietnam.  He advances further that he sustained a 
chronic gastrointestinal disability, a chronic cardiovascular 
disability to include CAD and hypertension, a chronic sleep 
disorder, and chronic disorder manifested by sexual 
dysfunction secondary to his service-connected PTSD.  

The Board notes that service connection for PTSD has been 
established based upon the veteran's traumatic experiences in 
the Republic of Vietnam.   

In reviewing the record, the Board observes that the veteran 
was treated for skin complaints during active service.  A 
March 2004 sleep clinic evaluation from St. Edward Mercy 
Medical Center indicates the veteran underwent sleep 
evaluation due to possible obstructive sleep apnea.  
Impressions of decreased sleep efficiency, abnormal sleep 
architecture with a deficiency of REM sleep, and low oxygen 
saturation.  It is unclear whether the evaluation findings 
are manifestations of a chronic sleep disorder.  
The veteran has not been afforded a VA examination for 
compensation purposes which addresses his complaints of 
sexual dysfunction and the etiological relationship, if any, 
between his chronic cardiovascular, lumbar spine, 
gastrointestinal, skin, and sleep disabilities and his 
service-connected disabilities.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board finds that the issue of service connection for 
chronic hypertension is inextricably intertwined with the 
veteran's reopened claim of entitlement to service connection 
for a chronic cardiovascular disorder to include CAD.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are fully 
met, to include notice which encompasses 
consideration of claims based upon 
secondary service connection under 
38 C.F.R. § 3.310 (2007).  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic cardiovascular, 
back/spinal, gastrointestinal, and skin 
disabilities and claimed chronic sleep 
disorder and chronic disorder manifested 
by sexual dysfunction.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
expressly state whether the veteran has a 
chronic sleep disorder and a chronic 
disability manifested by sexual 
dysfunction.  

The examiner or examiners should advance 
opinions as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified 
cardiovascular disorder had its 
onset during active service; is 
etiologically related to the 
veteran's active service including 
his service in the Republic of 
Vietnam; otherwise originated during 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified 
back/spine disorder had its onset 
during active service; is 
etiologically related to the 
veteran's active service including 
his service in the Republic of 
Vietnam; otherwise originated during 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified 
gastrointestinal disorder had its 
onset during active service; is 
etiologically related to the 
veteran's active service including 
his service in the Republic of 
Vietnam; otherwise originated during 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified skin 
disorder had its onset during active 
service; is etiologically related to 
the veteran's active service 
including his service in the 
Republic of Vietnam; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected disabilities.  

e.  If a chronic sleep disorder is 
diagnosed, whether it is more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that such disorder had its 
onset during active service; is 
etiologically related to the 
veteran's active service including 
his service in the Republic of 
Vietnam; otherwise originated during 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

f.  If a chronic disorder manifested 
by sexual dysfunction is diagnosed, 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that such disorder had its onset 
during active service; is 
etiologically related to the 
veteran's active service including 
his service in the Republic of 
Vietnam; otherwise originated during 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.

3.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic cardiovascular disorder to 
include CAD and a chronic back disorder 
to include injury residuals on a de novo 
basis and readjudicate the issues of 
service connection for a chronic 
gastrointestinal disorder to include 
gastroesophageal reflux disease, 
diverticulosis, and irritable bowel 
syndrome, chronic hypertension, a chronic 
skin disorder, a chronic sleep disorder, 
and a chronic disorder manifested by 
sexual dysfunction with express 
consideration of the provisions of 38 
U.S.C.A. § 1154 and 38 C.F.R. § 3.310(a) 
(2007) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


